*202
After Remand from Supreme Court

L. CHARLES WRIGHT, Retired Appellate Judge.
Whereas, on June 7, 1996, 681 So.2d 197, the Supreme Court of Alabama, after certiorari, entered its judgment reversing the judgment of this court rendered in this case on November 3, 1995, 681 So.2d 194, it is,
Therefore, now the judgment of this court that its judgment of November 3, 1995, be, and is hereby, set aside, and in compliance with the order of the supreme court, the judgment of the Circuit Court of Jackson County is in all respects affirmed.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975.
AFFIRMED.
All the judges concur.